        Case 9:19-cv-00047-DLC Document 130 Filed 01/19/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION




  HELENA HUNTERS AND                                     Lead Case No.
  ANGLERS ASSOCIATION, et al.,                         CV 19–47–M–DLC

               Plaintiffs,
                                                       Member Case No.
        and                                           CV 19–106–M–DLC

  ALLIANCE FOR THE WILD
  ROCKIES, et al.,                                           ORDER

               Consolidated Plaintiffs,

        vs.

  LEANNE MARTEN, et al.,

               Defendants/Consolidated
               Defendants.


      Before the Court is Plaintiffs Helena Hunters et al. and Federal Defendants’

Joint Motion to Stay Briefing on Motion for Attorneys’ Fees and Costs. (Doc.

129.) The parties request the Court stay briefing for 60 days to allow them to

engage in settlement negotiations. (Id. at 2.)

      IT IS ORDERED that the Motion (Doc. 129) is GRANTED. On or before

the 60-day period runs, the parties shall request a reasonable extension or file a

status update with any relevant filings as outlined in their motion.
                                          -1-
 Case 9:19-cv-00047-DLC Document 130 Filed 01/19/21 Page 2 of 2




DATED this 19th day of January, 2021.




                              -2-
